            Case 2:18-cv-02078-KJD-VCF Document 38 Filed 07/14/20 Page 1 of 2




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                         ***
      BRANDI CZERNIEWSKI, individually, as
4     Personal Representative of the Estate of Bruce
      Schepens, as Trustee of the Bruce Schepens
5                                                            2:18-cv-02078-KJD-VCF
      Revocable Trust, and as Trustee of the Bruce
      Schepens Separate Property Trust,                      ORDER
6
                            Plaintiff,
7
      vs.
8
      KRISTINE KEPPEL, an individual, and TD
9     AMERITRADE, INC., A Foreign
      Corporation,
10
                             Defendant.
11
            Before the Court is the Stipulation and Order to Extend Discovery and Case Deadlines and Revised
12
     Scheduling Order (ECF No. 37).
13
            Under LR IA 6-1(a), a motion or stipulation to extend time must state the reasons for the extension
14
     requested and must inform the court of all previous extensions of the subject deadline the court granted.
15
     (Examples: “This is the first stipulation for extension of time to file motions.” “This is the third motion to
16
     extend time to take discovery.”) A request made after the expiration of the specified period will not be
17
     granted unless the movant or attorney demonstrates that the failure to file the motion before the deadline
18
     expired was the result of excusable neglect.
19
            Under LR 26-3,
20

21                  A motion or stipulation to extend any date set by the discovery plan, scheduling
            order, or other order must, in addition to satisfying the requirements of LR IA 6-1, be
22          supported by a showing of good cause for the extension. A motion or stipulation to extend
            a deadline set forth in a discovery plan must be received by the court no later than 21 days
23          before the expiration of the subject deadline. A request made within 21 days of the subject
            deadline must be supported by a showing of good cause. A request made after the
24
            expiration of the subject deadline will not be granted unless the movant also demonstrates
25
            that the failure to act was the result of excusable neglect. A motion or stipulation to extend
            a discovery deadline or to reopen discovery must include:
           Case 2:18-cv-02078-KJD-VCF Document 38 Filed 07/14/20 Page 2 of 2



                  (a) A statement specifying the discovery completed;
1
                  (b) A specific description of the discovery that remains to be completed;
2

3                 (c) The reasons why the deadline was not satisfied or the remaining discovery was
                  not completed within the time limits set by the discovery plan; and
4
                  (d) A proposed schedule for completing all remaining discovery.
5

6
           Accordingly, IT IS HEREBY ORDERED that the Stipulation and Order to Extend Discovery and
7
     Case Deadlines and Revised Scheduling Order (ECF No. 37) is DENIED without prejudice.
8
           DATED this 14th day of July, 2020.
9                                                              _________________________
                                                               CAM FERENBACH
10                                                             UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
